ORDER TO SHOW CAUSE
The Disciplinary Review Board having filed with the Court its decision in DRB 16-428, concluding that as a matter of reciprocal *450discipline pursuant to Rule 1:20—14(a)(4), that BARRY 0. BOH-MUELLER of HARLEYSVILLE, PENNSYLVANIA, who was admitted to the bar of this State in 1996, should be suspended from practice for a period of two years;
And the Court having determined on its own motion, pursuant to Rule 1:20—16(b), to review the matter;
It is ORDERED that BARRY O. BOHMUELLER show cause before this Court on March 13, 2018, at 2:00 p.m. in the Supreme Court courtroom, Hughes Justice Complex, Trenton, why he should not be disbarred or otherwise disciplined; and it is further
ORDERED that the Director of the Office of Attorney Ethics, or the Director’s designee, present this matter to the Court; and it is further
ORDERED that respondent shall file an original and eight copies of his brief with the Clerk of the Court and serve two copies of the brief on the Office of Attorney Ethics on or before February 5, 2018, and the Office of Attorney Ethics shall serve and file a responding brief on or before March 2, 2018.